Citation Nr: 0434077	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
benefits as the veteran's dependent spouse.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The appellant and the veteran have a common law marriage.  

2.  The veteran and the appellant have been estranged since 
December [redacted] 1999.  

3.  The appellant does not meet the eligibility requirements 
for an apportioned share of the veteran's VA benefits.  


CONCLUSION OF LAW

Subsequent to December [redacted] 1999, the appellant was no longer 
entitled by law to an apportionment of veteran's VA benefits.  
38 U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.57, 3.60, 3.450 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the appellant that her claim was denied because 
under applicable VA law, she and the veteran are estranged.  
VA's General Counsel issued a decision which found that under 
38 U.S.C. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
Further, under 38 U.S.C.A. § 5103A, VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim where there is no reasonable possibility that such aid 
could substantiate the claim because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004. 
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  Accordingly, the Board has decided 
the appeal without any further consideration of the VCAA.

The Board additionally observes, however, that the appellant 
has been informed of the relevant law and regulations by 
means of the July 2003 statement of the case, and has been 
accorded ample opportunity to present evidence and argument 
in support of her claim.  

Under VA regulations, all or any part of a veteran's pension 
or compensation award may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450(a)(1)(ii) (2004).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other  
persons in interest, except as to those cases covered by Sec. 
3.458(b)  and (c).  In determining the basis for special 
apportionment, consideration will be given such factors as: 
Amount of Department of  Veterans Affairs benefits payable; 
other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

The law provides that a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 2002); 38 C.F.R. § 3.50(c) (2004).  A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2004).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (2004).  

In 1994, the veteran filed a claim of entitlement to pension 
benefits and was found entitled to such benefits as of 
October 14, 1994.  At the time, the veteran claimed a common 
law relationship with the appellant dating back to 1971.  In 
April 1996, the RO issued an administrative decision 
recognizing the common-law marriage, and specifically noted 
that the courts in Texas recognize such marriages.  
Therefore, it was a valid marriage for VA purposes.  However, 
the evidence clearly shows that the veteran and the appellant 
are estranged.  Moreover, the veteran is not receiving 
additional VA income for a spouse or any dependents.  In 
fact, he specifically requested removal of his spouse and her 
dependent grandchildren when he advised that he and his 
spouse had been estranged since December 1999.

For the purposes of determining entitlement to pension under 
38 U.S.C. 1521, a person shall be considered as living with 
his or her spouse even though they reside apart unless they 
are estranged.  38 C.F.R. § 3.60.  

The appellant argues that she is still married to the veteran 
and that they have not obtained a divorce.  In her notice of 
disagreement, the appellant further argued that she and the 
veteran were not estranged.  However, the evidence clearly 
indicates otherwise.

In connection with a matter of waiver of overpayment, the 
veteran submitted a statement in February 2002 wherein he 
reported that he and the appellant have been estranged since 
December [redacted] 1999.  In March 2000, VA received information 
that the veteran had been admitted to a nursing home on 
December [redacted] 1999.  It has also been noted that the appellant 
was not permitted to visit the veteran during his stay at the 
nursing home.  He also reported that he had been living with 
his son since July [redacted] 2001, the date of his release from the 
nursing home.     

Further, there is documentation in the file from the 
veteran's family members regarding the appellant's neglect of 
the veteran.  On December 1, 1999, the veteran's niece 
contacted VA regarding her concerns about the appellant's 
behavior and use of the veteran's benefits.  The veteran's 
neighbors informed her that the appellant would leave food on 
the porch and walk away.  In his February 2002 statement, the 
veteran's son reported that the local police found the 
veteran walking around disoriented, dirty, and eating out of 
trash cans.  He stated that this had occurred due to the 
appellant's neglect of the veteran.  More importantly, there 
is documentation in the file that the appellant had forged 
documents, and fraudulently obtained and cashed the veteran's 
VA checks while he resided in the nursing home. 

Overall, based on evidence demonstrating that the veteran and 
the appellant are estranged, the appellant is not entitled to 
an apportioned share of the veteran's benefits.  Under these 
circumstances, there is no authority in law that would permit 
the grant of an apportioned share of his benefits, and the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



